Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147272                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHANNING M. McAFEE,                                                                                     David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147272
                                                                    COA: 311501
                                                                    Genesee CC: 2011-095183-NP
  D&G DOLLAR ZONE, INC.,
           Defendant-Appellant,
  and
  SOFT LENS TECHNOLOGY, HEBRON
  INTERNATIONAL, INC., MICHIGAN
  WHOLESALE MART, L.L.C., SHEBAH, INC.,
  and PRECISION OPTICAL PRODUCTS, L.L.C.,
             Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2013 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           t1021
                                                                               Clerk